Title: To Benjamin Franklin from the Marquis de Condorcet, 20 August 1783
From: Condorcet, Marie-Jean-Antoine-Nicolas Caritat, marquis de
To: Franklin, Benjamin


          
            Mon cher et illustre Confrere;
            Ce 20 Aoust [1783]
          
          L’academie m’a chargé de vous exprimer toute sa reconnaissance pour le beau present que
            vous lui avez fait. Elle verra avec
            plaisir dans sa biblioteque ce premier monument de L’histoire d’un peuple auquel les
            sciences auront un jour tant d’obligation, et cet ouvrage lui rappelera La part
            distinguée qu’un des membres a eue, à la plus grande revolution politique dont on ait
            Conservé La mémoire, et La seule qui ait eu La conservation des droits des hommes pour
            motif, et le bonheur du genre humain pour objet.
          Daignez, agreer, mon cher et illustre confrere L’homage de mon tendre attachement et de
            mon respect
          
            Le Mis. DE
              Condorcet
          
          
            M. fauchet ajusteur de La monnoie de Paris a entendu dire, Mon cher et illustre Confrere,
              que vous désiriez avoir en Amérique des ouvriers
              exercès dans la fabrique des monnoies. Il a plusieurs enfans et désirerait qu’un
              d’entre eux pût vous Convenir pour cet objet. Permettez-moi de vous le recommander. Si
              ce bruit est fondé et que vous désiriez avoir des eclaircissemens sur Le talent et La
              Conduite des enfans de M. fauchet, Ceux qui sont à la tête de La monnoie de Paris vous
              en procureraient don je crois que vous auriez Lieu d’être Content. Agréez encore une
              fois mon cher et illustre Confrere L’homage de mon tendre attachement.
          
        